Citation Nr: 0213605	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  95-20 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability evaluation higher than 
10 percent for low back strain.

(The issue of entitlement to an initial disability evaluation 
higher than 10 percent for the residuals of a gunshot wound 
to the right foot with third metatarsal fracture and retained 
foreign body will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION


The veteran served on active duty from October 1974 to March 
1979, and again from August 1984 to February 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied, among other things, 
service connection for low back strain.  This issue was 
originally before the Board in May 1998, when it was 
determined that additional development was required.  As 
such, the claim was remanded to the RO.  Following the 
completion of the requested development, the RO granted 
service connection for low back strain in a December 2001 
rating decision.  At that time, a 10 percent initial 
disability evaluation was assigned.  The veteran continues 
his appeal by contesting the assignment of a 10 percent 
initial disability evaluation.  Therefore, this matter is 
properly before the Board for appellate consideration.

The issue of entitlement to an initial disability evaluation 
higher than 10 percent for the residuals of a gunshot wound 
to the right foot is also in appeal status before the Board.  
It has been determined, however, that additional development 
is required in order to comply with an October 1, 1999 
Memorandum Decision of the United States Court of Appeals for 
Veterans Claims (Court).  Accordingly, development has been 
undertaken at the Board pursuant to the authority granted in 
67 Fed. Reg. 3099 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9) and this issue will be addressed in a 
separate decision after all required development has been 
performed and the veteran has been given an opportunity to 
comment on such development. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has chronic low back strain with an ability 
to forward flex to 90 degrees and hyperextend to at least 20 
degrees.  He has normal strength and normal sensation in the 
spine with no muscle spasm.  X-rays of the spine show mild 
arthritic changes and the veteran complains of pain and an 
inability to perform any heavy lifting.


CONCLUSION OF LAW

The criteria for an initial disability evaluation higher than 
10 percent for low back strain have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003 and 5295 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in a statement of the case dated in July 2002.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim and the evidence 
expected to be obtained by both the veteran and VA.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him three 
physical examinations of his spine.  It appears that all 
known and available medical records relevant to the issue on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claim.  The veteran testified before an RO 
hearing officer in January 1996, and has actively 
participated in the development of his claim since that time.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  

The veteran appeals the assignment of a 10 percent initial 
disability evaluation for low back strain under 38 C.F.R. 
Section 4.71a, Diagnostic Code 5295.  He specifically 
asserted in his April 2002 notice of disagreement, in a 
letter from his attorney, that he believed he was entitled to 
at least a 40 percent rating under Diagnostic Code 5295.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

As noted above, the veteran's back disability has been 
evaluated using the criteria of Diagnostic Code 5295.  This 
diagnostic code allows for the assignment of disability 
ratings for lumbosacral strain.  Specifically, a 40 percent 
evaluation will be assigned when there is evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, and/or loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint spaces.  A showing of some of the above 
described symptoms coupled with abnormal mobility on forced 
motion is also sufficient to assign a 40 percent disability 
evaluation.  A 20 percent evaluation is assigned when there 
is evidence of lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion; a 
10 percent evaluation is assigned when there is evidence of 
lumbosacral strain with characteristic pain on motion; and, a 
noncompensable evaluation is assigned when there is 
lumbosacral strain with only slight subjective symptoms.  
Back disabilities may also be rated based on limitation of 
motion and the presence of disease under Diagnostic Codes 
5286 through 5293, inclusive.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain have been considered in the following 
analysis of his level of back disability.

The Board also notes that degenerative arthritis established 
by x-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by the limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations shall be rated as 20 percent disabling, and 
involvement of two or more major joints or two or more minor 
joint groups without occasional incapacitating exacerbations 
shall be rated as 10 percent disabling.  The 20 percent and 
10 percent ratings based on x-ray findings without limitation 
of motion will not be combined with ratings based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Additionally, the evaluation of the same disability 
under various diagnoses is to be avoided pursuant to 38 
C.F.R. Section 4.14.

The evidence of record shows that the veteran injured his 
back while performing weight-lifting exercises during service 
and was treated with pain relievers, muscle relaxers, and 
chiropractic adjustments.  His private chiropractor noted 
lumbar muscle spasm in June 1990; however, there have been no 
other findings of muscle spasm since that time.  The veteran 
no longer participates in medical treatment for his back 
disability.

In June 1994, the veteran underwent VA examination and 
complained of occasional low back pain.  He ambulated with a 
comfortable gait and the lumbosacral area was nontender to 
palpation; light touch sensation and motor strength were 
normal throughout the lower extremities.  The veteran was 
able to forward flex to 90 degrees, hyperextend to 30 
degrees, laterally bend to 35 degrees bilaterally, rotate to 
the right 35 degrees, and rotate to the left 45 degrees; he 
had a negative straight leg raise.  As such, the examiner 
opined that the veteran had chronic low back pain and noted 
that there was no evidence of objective pathology.

The veteran testified before an RO hearing officer in January 
1996 that his back symptoms were not as frequent since he had 
been discharged from the service because he avoided 
activities which caused him pain, specifically heavy lifting.  
He stated that he had occasional muscle spasm and was not as 
limber as he once had been.  He also stated that he had not 
missed any work because of back pain.  The veteran testified 
that his only limitation was an inability to lift heavy 
items.

The veteran underwent another VA examination in July 1999.  
This time there was mild tenderness to palpation in the mid-
line lumbar region at approximately the L3-L4 level, but no 
muscle spasm was elicited.  He could forward flex to 90 
degrees, hyperextend to 30 degrees, lateral bend to 35 
degrees bilaterally, and rotate to approximately 40 degrees 
bilaterally; he had a negative straight leg raise and 
excellent strength in all motor groups.  X-rays from June 
1994 were noted to show no significant disease and the 
diagnostic impression was chronic mechanical low back pain 
due to service injury.  The examiner further noted that the 
veteran was functioning at a very high level.

The veteran underwent yet another VA examination in May 2002 
and complained of an increase in back pain with an inability 
to perform heavy lifting due to his back giving out when 
performing such activities.  Again, the veteran had a 
negative straight leg raise, normal strength in all motor 
groups, normal sensation, no appreciable gait abnormality, 
and no muscle spasm elicited upon examination.  He was able 
to forward flex to 90 degrees, hyperextend to 20 degrees, and 
side-to-side bend to 45 degrees.  The examiner reviewed x-
rays from 1999 and commented that there was evidence of 
slight posterior arthritis at the L5-S1 junction.  
Consequently, the examiner opined that the veteran had a 
slight amount of worsening back pain which appeared to be 
mostly mechanical with a slight amount of arthritis.  He 
further noted that there was no radiculopathy, weakness or 
any other myelopathic symptoms.

The Board has considered the criteria of Diagnostic Code 5295 
as the veteran has a history of lumbar strain.  There is no 
evidence of limitation of motion or disease other than 
arthritis in the spine so Diagnostic Codes 5286 through 5293 
are not appropriate for application.  The only objective 
medical findings of back disability are x-rays showing 
minimal degenerative changes.  The remainder of the evidence 
in support of a compensable disability evaluation is 
subjective complaints of pain and limitation regarding the 
ability to lift heavy objects.  There is no evidence of 
listing of the spine, a positive Goldthwaite's sign, marked 
limitation of forward bending, loss of lateral motion, 
abnormal mobility on forced motion, or muscle spasm on 
extreme forward bending.  There has not even been any 
objective evidence of characteristic pain on motion as the 
reporting of range of motion testing shows a full range of 
flexion, hyperextension, lateral bending, and rotation with 
no comments regarding limitation due to pain or a change in 
demeanor by the veteran indicative of the presence of pain.  
The veteran has even been described as functioning at a very 
high level with only mechanical low back pain.  Furthermore, 
the veteran describes himself only as being not as limber as 
he once was, not that he is limited in his motion.  As such, 
it appears unconscionable for the veteran's attorney to 
assert that the veteran has met the criteria for a 40 percent 
evaluation under Diagnostic Code 5295.

The objective medical evidence supports the assignment of a 
noncompensable evaluation under Diagnostic Code 5295 as the 
veteran's complaints are deemed to represent slight 
subjective symptoms only.  When considering the veteran's 
complaints of pain and an inability to lift heavy objects in 
conjunction with the x-ray findings of degenerative 
arthritis, the Board finds that a 10 percent evaluation under 
Diagnostic Code 5003 is appropriate.  The higher 20 percent 
evaluation for assignment when there is no limitation of 
motion is not warranted in this case as there is no evidence 
of incapacitating exacerbations.  As stated above, the 
veteran has mechanical low back pain which limits his ability 
to lift heavy objects.  His daily activities are not hindered 
nor is his ability to maintain gainful employment.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  The veteran does not 
assert that he is unemployable because of his service-
connected back disability nor has he identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  Consequently, the 
Board finds that the evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran.  The request for a higher initial 
disability evaluation for low back strain is denied and the 
Board finds that there is no evidence to suggest that staged 
ratings would be appropriate in this case as the slight 
increase in symptoms over the course of this appeal does not 
change the analysis above that the criteria for an evaluation 
higher than 10 percent have not been met.


ORDER

An initial disability evaluation higher than 10 percent for 
low back strain is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

